Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 11/18/2021.
Claims 1-18 are currently pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claim 8 as below
Claim 8
A non-transitory computer readable medium storing instructions that when executed by a computer cause the computer to execute perform operations comprising:
collecting a plurality of documents; 
calculating, for each document in the plurality of documents, feature amounts of words included in the collected documents; 
determining a word vector having a plurality of elements for a target window operated by a user, wherein a dimension of the word vector is a total number of types of words appearing in the collected documents, values of the elements corresponding to words included in operation logs generated for the target window are set to 1, and 
for each document in the collected documents, using the word vector determined for the target window and the feature amounts of the words calculated for the document to calculate a respective relevance between the respective document and the operation logs for the target window; and
presenting, to the user, a predetermined number of the documents in an order of descending relevance, as related documents.
Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: In the Examiner’s Office Action dated 8/18/2021, claim(s) 1, 3-6, 7, 10-13, 8, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belluomini (U.S. Pub 2011/0185233), claim 2, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Belluomini (U.S. Pub 2011/0185233), as applied to claim 1, 7, and 8, and further in view of Potharaju (U.S. Pub 2016/0239487 A1). The prior art of record, Belluomini  and Potharaju  do not show, suggest, or teach the features of “... determining a word vector having a plurality of elements for a target window operated by a user, wherein a dimension of the word vector is a total number of types of words appearing in the collected documents, values of the elements corresponding to words included in operation logs generated for the target window are set to 1, and values of the elements corresponding to words not included in the operation logs are set to 0...” in combination with the other claimed features. An updated search for prior art on the EAST database has been conducted. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167